UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) 09/10/2015 FBEC Worldwide, Inc. (Exact name of registrant as specified in its charter) Wyoming 000-52297 47-3855542 (State or other jurisdiction) (Commission file number) (IRS EmployerIdentification No.) 1621 Central Ave Cheyenne, WY (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain officers; Election of Directors; Appointment of Certain officers; Compensatory Arrangements of Certain Officers Effective at 10 P.M. EDT September 10, 2015 the employmentcontract for Robert Sand was suspended pending the outcome of a corporate investigation related to his activities as Chief Executive Officer and Chairman of the Board of Directors, for actions detrimental to the corporation, conflicts of interest, breaches of fiduciary responsibilityand potential fraud. A corporate investigation of his actions is underway and all legal and equitable actions that can be taken by the corporation for recovery of assets or capital have been approved. Adam Heimannand Joseph Spatafora were nominated to the Board of Directors to fill the vacancies.This action was taken at the consent of66.67%of the shareholders votes capable of voting on the removal of the members of the board of directors andwas then approved by the newly appointed Board of Directors. Mr. Heimann was elected as the President and Chairman of the company withMr. Spatafora as Secretary/Treasurer. Additional officers and directors will be added as they are qualified and agree to their inclusion. Employment contracts with Mr. Heimann and Mr. Spatafora will be filed separately as they are agreed to. The Company received and accepted the resignation of Michael Wilcox as a member of the Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FBEC Worldwide, Inc. Date: September11, 2015 /s/ Adam Heimann Adam Heimann President
